UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7200


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERVEUS HYPPOLITE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Malcolm J. Howard, Senior District Judge. (4:93-cr-00040-H-2)


Submitted: May 15, 2018                                           Decided: May 17, 2018


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terveus Hyppolite, Appellant Pro Se. Jennifer P. May-Parker, Seth Morgan Wood,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terveus Hyppolite appeals the district court’s order denying his motion for

reconsideration of the court’s prior orders denying relief on his 18 U.S.C. § 3582(c)(2)

(2012) motion. We conclude that the court did not abuse its discretion in denying the

motion because Hyppolite’s Sentencing Guidelines range remains 360 months’ to life

imprisonment after application of the retroactive drug amendments due to his status as a

career offender. See United States v. Muldrow, 844 F.3d 434, 437 (4th Cir. 2016) (stating

standard).   Accordingly, we affirm the district court’s judgment.       United States v.

Hyppolite, No. 4:93-cr-00040-H-2 (E.D.N.C. Aug. 21, 2017). We deny Hyppolite’s

motion for appointment of counsel and to vacate and remand and grant his motion to strike

his motion to stay the informal briefing schedule. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2